Jordan, Justice,
dissenting.
I agree with the holding of the trial court that Code Ann. § 81 A-141 (a) is unconstitutional as applied to the facts of this case. I would agree that the legislature can give the plaintiff the right to dismiss without prejudice up to the time a case is submitted to the jury. Up to that point it relates only to a matter of procedure. After that point it affects a substantive right of the defendant to trial by jury and is thus violative of the defendant’s right to due process of law.
I would affirm.
I am authorized to state that Chief Justice Nichols concurs in this dissent.